Exhibit AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG NB DESIGN AND LICENSING, INC. AND ORGANIC ALLIANCE, INC. AND THE SECURITY HOLDERS OF ORGANIC ALLIANCE, INC. Page ARTICLE I – Exchange of Securities 1.1 Issuance of Securities 1 1.2 Exemption from Registration 1 1.3 Private Placement 1 1.4 NB Common Stock Outstanding 2 1.5 Derivative Securities 2 ARTICLE II – Representations and Warranties of Organic 2 2.1 Organization 2 2.2 Capital 3 2.3 Subsidiaries 3 2.4 Directors and Officers 3 2.5 Financial Statements 3 2.6 Absence of Changes 3 2.7 Absence of Undisclosed Liabilities 4 2.8 Tax Returns 4 2.9 Investigation of Financial Condition 4 2.10 Intellectual Property Rights 4 2.11 Compliance with Laws 4 2.12 Litigation 4 2.13 Authority 4 2.14 Ability to Carry Out Obligations 5 2.15 Full Disclosure 5 2.16 Assets 5 2.17 Material Contracts 5 2.18 Indemnification 5 2.19 Criminal or Civil Acts 5 2.20 Restricted Securities 5 ARTICLE III – Representations and Warranties of NB 5 3.1 Organization 6 3.2 Capital 6 3.3 Subsidiaries 6 3.4 Directors and Officers 6 3.5 Financial Statements 6 3.6 Absence of Changes 6 3.7 Absence of Undisclosed Liabilities 6 3.8 Tax Returns 7 3.9 Investigation of Financial Condition 7 3.10 Intellectual Property Rights 7 3.11 Compliance with Laws 7 3.12 Litigation 7 3.13 Authority 7 3.14 Ability to Carry Out Obligations 7 3.15 Full Disclosure 7 3.16 Assets 8 3.17 Material Contracts 8 3.18 Indemnification 8 3.19 Criminal or Civil Acts 8 3.20 Pink Sheets Trading Status 8 ARTICLE IV – Covenants Prior to the Closing Date 8 4.1 Investigative Rights 8 4.2 Conduct of Business 8 4.3 Confidential Information 9 4.4 Notice of Non-Compliance 9 ARTICLE V – Conditions Precedent to NB’s Performance 9 5.1 Conditions 9 5.2 Accuracy of Representations 9 5.3 Performance 9 5.4 Absence of Litigation 9 5.5 Officer’s Certificate 9 5.6 Other Conditions 10 ARTICLE VI – Conditions Precedent to Organic’s Performance 10 6.1 Conditions 10 6.2 Accuracy of Representations 10 6.3 Performance 10 6.4 Absence of Litigation 10 6.5 Officer’s Certificate 10 6.6 Payment of Liabilities 10 6.7 Directors of NB 10 6.8 Officers of NB 11 ARTICLE VII – Closing 11 7.1 Closing 11 ARTICLE VIII – Covenants Subsequent to the Closing Date 12 8.1 Registration and Listing 12 ARTICLE IX – Miscellaneous 9.1 Captions and Headings 12 9.2 No Oral Change 12 9.3 Non-Waiver 12 9.4 Time of Essence 12 9.5 Entire Agreement 12 9.6 Choice of Law 12 9.7 Counterparts 13 9.8 Notices 13 9.9 Binding Effect 13 9.10 Mutual Cooperation 13 9.11 Finders 13 9.12 Announcements 13 9.13 Expenses 13 9.14 Survival of Representations and Warranties 13 9.15 Exhibits 13 9.16 Legal Counsel 14 9.17 Termination, Amendment and Waiver 14 EXHIBITS Allocation of Securities Exhibit 1.1 Subscription Agreement Exhibit 1.2 Financial Statements of Organic Exhibit 2.5 Financial Statements of NB Exhibit 3.5 AGREEMENT THIS AGREEMENT (“Agreement”) is made this day of April, 2008, by and between NB Design and Licensing, Inc., a Nevada corporation (“NB”), Organic Alliance, Inc., a Texas corporation (“Organic”), and the security holders of Organic (the “Organic Security Holders”) who are listed on Exhibit 1.1 hereto and have executed Subscription Agreements in the form attached in Exhibit 1.2, hereto. WHEREAS, NB desires to acquire all of the issued and outstanding common stock of Organic from the Organic Security Holders in exchange for newly issued unregistered shares of common stock of NB; WHEREAS, Organic desires to assist NB in acquiring all of the issued and outstanding common stock of Organic pursuant to the terms of this Agreement; and WHEREAS, all of the Organic Security
